Title: From George Washington to Brigadier General William Maxwell, 28 May 1780
From: Washington, George
To: Maxwell, William



Sir
Head Quarters Morris Town 28th May 1780

I have recd your favs. of the 26th and 27th and this day the inclosed representation from a number of the inhabitants of the neighbourhood of Elizabeth Town was handed to me. Their account of the nature of the Ground which you have pitched upon for your encampment and for the Works agrees with what you mentioned in yours of the 26th and I would for that reason wish the commencement of the Works at that place suspended for the present. And as I do not imagine the position which you have just taken with your Brigade is a very safe one, I would recommend your removing a little back to some place which looks equally to Newark and Elizabeth town—leaving Colo. Dayton with his Regt at the latter, and sending a stronger party than before to Newark to prevent a jealousy which I find arising on acct of the superior protection afforded to Elizabeth town.
In the mean time be pleased to keep parties busily employed in making Fascines, we shall have occasion for a great number of them.
If there is a law of the state competent to the punishment of Jones and the Negro, you had best turn them over at once to the Civil Authority—letting them know that if they are caught in similar practices, they will be executed without any delay.
I am informed that one Swan who lives near Moss’s Mills has lately been upon Staten Island, and that upon his return he immediately went up to Sussex County where he bought some Cattle, which he has brought down to his farm. This has so suspicious an appearance, that if the Cattle are fit for Beef, I should make no scruple of taking them and giving him a Certificate to the County Commissioner or purchaser.
Colo. Hamilton laid some letters before me from Colo. Baylor to you, on the subject of permitting Mr Norton and his family to come out of New York. As Colo: Baylor informs that an act of the Legislature of Virginia has passed in favr of this Gentleman, he may be permitted to come out—You had best detain the letters which are directed to him, untill he arrives at Eliza. Town. I am &c.

G.W.

